Title: From Thomas Jefferson to Timothy Pickering, August 1780
From: Jefferson, Thomas
To: Pickering, Timothy



Sir
Richmond August 1780.

At the request of General Hamilton I inclose you his state of the deficien[cies] of provisions furnished to the Barracks. I have no  reason to doubt the truth of the state so far as it may be understood of animal food, for of meal they have [had] always enough; but in Justice &c. (precisely as the above letter to General Washington only leaving out your Excellency in inserting your board).
I have the honor to be with every sentiment of respect Your most obedient servant,

Th: Jefferson

